Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 11, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1 and 4-20 are currently pending. Claims 1 and 17 have been amended by Applicants’ amendment filed 04-11-2022. No claims have been added or canceled by Applicants’ amendment filed 04-11-2022. 

Applicant's election without traverse of Group I, claims 1-13, directed to a gene sequencing chip; and the election of Species with traverse as follows: 
Species (A): wherein the gene sequencing chip of claim 1 further comprises a display panel with a first substrate, and a dielectric layer (claim 2);
Species (B): wherein the first fluid layer has a color different from the second fluid layer and is arranged on a side of the second fluid layer close to the electrodes (claim 3);
Species (C): wherein the dielectric layer (comprising any dielectric layer) is arranged on a side of the first fluid layer away from the second fluid layer (claim 7); and 
Species (D): wherein the gene sequencing method of claim 17 further comprises obtaining a pattern which is displayed at a bottom of the display panel away from the openings (claim 18), in the reply filed on June 18, 2021 was previously acknowledged.  

Claims 14-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 5, 8-11 and 13 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 4, 6, 7 and 12 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed November 5, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/CN2018/072062, filed January 10, 2018, which claims the benefit of Chinese Patent Application CN201710265434.8, filed April 21, 2017.

Acknowledgment is made of Applicant's claim for foreign priority based on Chinese Patent Application CN201710265434.8, filed April 21, 2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, the instant as-filed Substitute Specification, filed April 11, 2022, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “orthographic projections”. Therefore, the priority date for the presently claimed invention is October 4, 2021, the filing date of the amended claims filed October 4, 2021. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 11, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting

(1)	The provisional rejection of claims 1, 4, 6, 7 and 12 is rendered moot on the ground of 
nonstatutory double patenting as being unpatentable over claims 1-7, 10-16 and 18-20 of copending US Patent Application No. 15/922,084 due to the abandonment of the application on 06-09-2022.

(2)	The rejection of claims 1, 4, 6, 7 and 12 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11155866 because the amended claims are patentably distinct from the claims as recited in US11155866.

Claim Rejections - 35 USC § 102
	The rejection of claims 1, 4, 7 and 12 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Sato et al. (US Patent Application Publication No. 2011095297, published April 28, 2011) as evidenced by Yin et al. (Materials Chemistry and Physics, 2001, 70, 12-16); and Lin et al. (Sensors, 2010, 10, 1798-1809).
	Sato et al. do not teach a first fluid layer and a second fluid layer, wherein the second fluid layer is transparent.
	In view of the withdrawn rejection, Applicant’s argument is rendered moot.


Maintained Objections/Rejections
Double Patenting
(1)	The provisional rejection of claims 1, 4, 6, 7 and 12 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i) 	Claims 1-17 of copending US Patent Application No. 16/757,902; and
	(ii)	Claims 1-7 of copending of US Patent Application No. 16/072,923 for the reasons already of record.

Response to Arguments
Applicant’s arguments filed April 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the references fail to teach “wherein the display panel comprises a first area and a second area”; and “an orthographic projection of the first area on the first substrate completely overlaps an orthographic projection of each of the plurality of subportions on the first substrate...away from the openings through the second area” (Applicant Remarks, pg. 9, last partial paragraph; and pg. 10, first partial paragraph).
Regarding (a): Application 16/757,902 recites, for example, a first base substrate and a second base substrate comprising orthographic projections; and introducing a detection reagent into the culture cavity, wherein the second base substrate away from the biological detection chip, and a cover plate, on a side of the breathable film away from the second base substrate (interpreted as the display panel comprises a first area and a second area; interpreting a detection reagent as a first and second fluid; and encompassing orthographic projections) (See, claims 12-14).
Application 16/072,923 recites a chip comprising an upper substrate and a lower substrate with a switching layer between the lower substrate and the upper substrate (interpreted as display panel comprising a first and second area); wherein a plurality of micropores insulated from each other are provided on a surface of the upper substrate facing away from the lower substrate (interpreted as orthographic projections); and wherein the switching layer comprises a bistable cholesteric liquid crystal layer (interpreted as a first and second fluid layer).
Thus, the claims remain rejected for the reasons of record.


(2)	The rejection of claims 1, 4, 6, 7 and 12 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10509269 for the reasons already of record.

Response to Arguments
Applicant’s arguments filed April 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the references fail to teach “wherein the display panel comprises a first area and a second area”; and “an orthographic projection of the first area on the first substrate completely overlaps an orthographic projection of each of the plurality of subportions on the first substrate...away from the openings through the second area” (Applicant Remarks, pg. 9, last partial paragraph; and pg. 10, first partial paragraph).
Regarding (a): US Patent 10509269 recites a liquid crystal display panel comprising an array substrate; a liquid crystal layer located between the array substrate and the counter substrate; and an orthographic projection of the black matrix as a whole on the base substrate that does not overlap with an orthographic projection of the gate line as a whole on the base substrate (interpreted as display panel comprising a first and second area; encompassing orthographic projections; and a first and second fluid layer).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4, 6, 7 and 12 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “at least partially” in line 7 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 1 recites the broad range or limitation of “at least”, wherein the term “at least” encompasses an amount slightly higher than a given amount, while the claim also recites the narrower statement of the range or limitation of “partially”, wherein “partially” encompasses an amount lower than a given amount. Accordingly, the metes and bounds of the claim are not clear. 
Claim 1 is indefinite for the recitation of the term “the first fluid layer is arranged on a side of the second fluid layer” in lines 13-14 because it is unclear how a first fluid layer and second fluid layer arranged in a space between the first substrate and the second substrate, and arranged oppositely as recited in lines 10-12, are arranged such that “the first fluid layer is arranged on a side of the second fluid layer” including because it is unclear how the first fluid has a “side” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “a first state” in line 18, and the term “a second state” in lines 19-20 because it is unclear whether the gene sequencing chip as recited in claim 1 is illustrative of the structural features of the gene sequencing chip when it is in “a first state” or when it is in “a second state”, noting that in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the corresponding transistors” in line 22. There is insufficient antecedent basis for the term “the corresponding transistors” in the claim because claim 1, line 3 recites the term “a transistor”.
The rejection of claim 1 is maintained as being indefinite for the recitation of the term “an orthographic projection of the first area...of any of the subportions of the first substrate” in lines 26-27 because the instant as-filed substitute Specification (filed 05-06-2022) does not recite and/or describe an “orthographic projection”, such that it is completely unclear what structural features are encompassed by the term “orthographic projection”; and/or how an “orthographic production” overlaps each of the subportions on the first substrate, such that it is unclear as to the structure, relative location and/or the identity of an “orthographic projection” and, thus, the metes and bounds of the claim cannot be determined.
Claims 4, 6, 7 and 12 are indefinite insofar as they ultimately depend from claim 1.

Response to Arguments
Applicant’s arguments filed April 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding an “orthographic projection”, Applicant asserts that amended claim 1 can be directly and unambiguously obtained from Figure 3 in combination with the disclosures of the Specification at pgs. 10-11 of the Specification as-filed on 07-27-2018, wherein an “orthographic projection” is a very common term such as found in US16186577 and US16367655 (Applicant Remarks, pg. 10, second full paragraph).
Regarding (a), Applicant’s assertion that amended claim 1 can be directly and unambiguously obtained from Figure 3 in combination with the disclosures of the Specification at pgs. 10-11 of the Specification as-filed on 07-27-2018, wherein an “orthographic projection” is a very common term such as found in US16186577 and US16367655, is not found persuasive. As an initial matter, the Examiner respectfully notes that the Substitute Specification filed by Applicant on 05-06-2022; as well as, the drawings filed 10-04-2021 (including Figure 3) do not teach, define and/or identify an “orthographic projection”. Despite Applicant’s assertion that the term “orthographic projection” is a very common term, it is noted that US16186577 and US16367655 teach that an “orthographic projection” can comprise very different structural components. For example, US16186577 (e.g., US10921651) suggests that the term “orthographic projection” refers to a section of the support on the base substrate (See; col 4, lines 17-18); while US16367655 (e.g., US20200310622) suggests that an ”orthographic projection” refers to the view or visual plane of an object (See; paragraphs [0004]; and [0008]-[0011]). Applicant has not provided a definition and/or described the structural features encompassed by the term “orthographic projection” as used in instant claim 1, such that it is completely unclear as to what the term “orthographic projection” refers. Moreover, Applicant’s explanation that the mathematical term “orthogonal projection” refers to the “parallel projection of an object”, and that an “orthographic projection” is an inherent geometric attribute of an object, does not assist one of ordinary skill in the art in determining and/or identifying the structural features of an ”orthographic projection” of the gene sequencing chip as recited in instant claim 1. 

Claim Rejections - 35 USC § 112(a) – New Matter
The rejection of claims 1, 4, 6, 7 and 12 is maintained under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites in part, “wherein in the second state, an orthographic projection of the first area on the first substrate completely overlaps an orthographic projection of each of the plurality of subportions on the first substrate, an orthographic projection of the second area on the first substrate does not overlap with an orthographic projection of any of the plurality of subportions of on the first substrate” such as recited in lines 26-30. Applicant does not point to any portion of the substitute Specification for support of the claim limitations as recited in instant claim 1 including “orthographic projections”. Upon review of the instant as-filed Specification, support was not found for the “orthographic projections” of instant claim 1. No corresponding teaching regarding “orthographic projections” is taught by the instant as-filed substitute Specification.
A claim by claim analysis and for independent claim 1 regarding where support can be found in the substitute specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claim 1, 4, 6, 7 and 12 will remain rejected until Applicant cancels all new matter.

Response to Arguments
Applicant’s arguments filed April 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 1 can find the basis for the amendment from the originally filed Specification, filed July 27, 2018, and Figure 3; and the amended Specification now conforms to 35 USC 112(a) (Applicant Remarks, pg. 14, first partial paragraph; and first full paragraph).
Regarding (a), Applicant’s assertion that claim 1 can find the basis for the amendment from the originally filed Specification, filed July 27, 2018, and Figure 3, is not found persuasive. It is noted that Applicant amended the Specification as originally filed on July 27, 2018. Applicant filed a substitute Specification on October 4, 2021 that replaced the originally as-filed Specification; and subsequently filed a new substitute Specification on April 11, 2022, which replaced the earlier filed substitute Specification. The substitute Specification, filed April 11, 2022; as well as, the drawings (including Figure 3) do not teach, define and/or identify orthographic projections. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 102
	 The rejection of claims 1, 4, 6, 7 and 12 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Fuji et al. (US Patent No. 7582904, issued September 1, 2009).
Regarding claims 1, 4, 6, 7 and 12, Fuji et al. teach that the purposed of the invention is to provide a semiconductor device or a display device that can be manufactured by improving the efficiency of a material as well as simplifying the manufacturing process; and forming a pattern of wirings constituting the semiconductor device or the display device (interpreted as a display panel), in a desired shape and with good adhesiveness, such that the adhesiveness between first and second conductive layers (interpreted as a first substrate and a second substrate arranged oppositely) is increased by forming a conductive buffer layer (interpreted as a first fluid) including at least one pore between them (interpreted as an opening defining layer), wherein the second conductive layer (interpreted as a second fluid) is formed by filling the pores of the buffer layer with a particle shaped conductive material which is solidified by baking, wherein the conductive layer solidified in the pores functions as a wedge (interpreting the fluids as having different colors), and the second conductive layer is formed over the first conductive layer with good adhesiveness and stability (interpreted as an opening defining layer comprising openings in a one-to-one manner; a pore; display units; interpreting the first buffer/conductive layer as a first fluid; second buffer/conductive layer as a second fluid arranged between the substrates; having different wavelengths emitted or reflected; and encompassing that the first fluid has a different color from the second fluid, claims 1 and 6) (Abstract). Fuji et al. teach a display device including a light emitting display device including a thin film transistor (TFT) connected to a light emitting element in which an organic substance producing electroluminescence (EL), or a layer including a mixture of an organic substance and an inorganic substance is interposed between electrodes, or a liquid crystal display device in which a liquid crystal element having a liquid crystal material is used as a display element (interpreted as a display panel; interpreting the layer of organic substance as a first fluid layer; and a layer of an inorganic substance as a second fluid layer that emit or reflect different wavelengths; comprises a transistor; and control electrodes, claim 1) (col 1, lines 66-67; and col 3, lines 1-9). Fuji et al. teach that the manufacturing of the semiconductor device is formed by a method in which the components can be selectively formed in a desired shape; and that in Figures 1A-1C, and Figures 2A-2D, a component, also referred to as a pattern, means a conductive layer such as wiring layer, a gate electrode layer, a source electrode layer, a semiconductor layer, a mask layer, an insulating layer, and the like constituting a thin film transistor or display device, wherein all component elements formed in a predetermined shape are included (interpreted as openings connected/corresponding to electrodes of a transistor; ion-sensitive film connected with a gate of the transistor; comprising a dielectric layer; and transistor and electrode are on the first substrate, claims 1 and 4) (col 6, lines 44-46 and 50-60). Fuji et al. teach a composition containing a conductive material formed  by droplet discharge method, wherein the composition containing the conductive material is attached to a formation region by discharging, the composition is formed including a solvent and a conductive particle to have fluid (interpreted as a second fluid layer) (col 7, lines 58-65). Fuji et al. teach in Figures 1A-1C, a first conductive layer 51 and a buffer layer 52 (interpreted as a first fluid layer) are formed over a substrate 50, wherein Fig. 1A illustrates that buffer layer 52 includes various types of pores and is conductive; and that composition 53 containing a liquid conductive material (interpreted as a second fluid comprising an ion-sensitive material) is discharged and attached to the buffer layer 52; and a second conductive layer 54 is formed by drying and baking (Fig. 1B) (interpreted as an ion-sensitive film at least partially arranged in the openings; and connected with a control electrode; interpreting the first conductive layer as the second fluid layer; and the buffer layer as the first fluid layer, each emitting or reflecting a different wavelength, claim 1) (col 9, lines 14-23; and Figure 1). Fuji et al. teach that the conductive material can be fine particles, dispersed nanoparticles of a metal such as Ag, Au, Cu, Ni, Pt, Pd, etc., and materials such as indium tin oxide (ITO), ITSO, organic indium, zinc oxide, titanium nitride and the like, which is used for a transparent conductive film (interpreted as an ion-sensitive film; and a second fluid layer that is light-transmissive, claim 1) (col 10, lines 5-12). Fuji et al. teach that when the surface of each particle is covered with a coating agent, the nanoparticles do not aggregate in the solvent and are uniformly dispersed in the solvent at room temperature, and behave similarly to liquid, such that it is a preferable to use a coating agent (interpreted as a first fluid layer spread on the surface, claim 1) (col 11, lines 3-7). Fuji et al. teach substrate 100, a glass substrate, a quartz substrate, a metal substrate, or a heat-resistant substrate can be used (interpreted as a first substrate), and an insulating layer can be formed on the substrate 100 (interpreted as a second substrate), wherein the insulating layer is formed of an oxide material containing silicon or a nitride material (interpreted as a dielectric layer, and encompassing Si3N4) and applied so as to have a single layer or a stacked layer (interpreted as a first substrate; second substrate; dielectric layer, and encompassing Si3N4, claims 1 and 12) (col 15, lines 24-35). Fuji et al. teach a composition containing a liquid conductive material is discharged from droplet discharging devices 118a, 118b, 118c and 118d over the buffer layers, wherein a particle shaped conductive material is used to fill the pores in the buffer layers 111 and 112 (including at least one pore), and is solidified in the pore by drying, baking steps to form source or drain electrode layers 113, 114, 115 and 116 (Figures 6A to 6C) (interpreting a liquid conductive material and buffer layers as a first and second fluid layer; second fluid layer is transparent and electrically conductive; adjacent to the electrode; source and drain transistor; and pores as openings, claim 1) (col 20, lines 56-67). Fuji et al. teach steps wherein a TFT substrate for a display panel in which a bottom gate type TFT and the first electrode layer are connected over the substrate 100, is completed (display units comprise a transistor, and an electrode and arranged on the first substrate); the insulating layer 121 is selectively formed, such that it is formed to have an open portion, is formed over the first electrode layer 117, is formed over the entire surface, and/or is processed by etching utilizing a mask, such that insulating layer 121 can be formed into a desired shape; that insulating layer 121 can be made from silicon oxide, silicon nitride, aluminum oxynitride, aluminum oxide, acrylic acid, methacrylic acid, siloxane, polyimide, etc.; and that to increase the coverage of the electroluminescent layer 122 and a second electrode layer 123 are formed thereover (interpreted as display units comprise a transistor; an electrode and arranged on the first substrate; an ion-sensitive film that is connected with a gate of a transistor; Si3N4; also interpreting the second electrode layer or the EL layer as a second substrate; EL layer as ion-sensitive film partially in openings; and patterning encompassing arranging the dielectric layer away from second fluid layer, claims 1, 4, 7 and 12) (col 23, lines 8-36). Fuji et al. teach an insulating layer 263 functioning as an alignment film (interpreted as an orthographic projection); a coloring layer 264 functioning as a color filter (interpreted as a second fluid having a different wavelength); and the counter substrate 266 providing with a polarizing plate 267 attached to the substrate 200 (interpreted as an orthographic projection) having a TFT with a spacer 281 therebetween (interpreted as a thin film; and transistor); as well as, a region that is overlapped with the vicinity of a channel region of the semi-conductor layer and the gate electrode layer can be formed to be a low concentration impurity region, whereas the outer region of the region can be formed to be a high concentration impurity region (interpreted as first area and a second area; and first substrate overlaps an orthographic projection, claim 1) (col 25, lines 55-67). Fuji et al. teach in Figures 12B, 13A and 13B the manufacture of a liquid crystal display device comprising an insulating layer 263 functioning as an alignment film, a coloring layer 264 functioning as a color filter, a conductive layer 265 functioning as a counter electrode, and the counter substrate 266 provided with a polarizing plate 267 are attached to the substrate 200 having a TFT with a spacer 281 therebetween, and by providing the space with a liquid crystal layer 262 (col 28, lines 55-63; and Figures 12 and 13). Fuji et al. teach that the size of the pore is different depending on the substance, wherein the pore is a micropore having a size of 2 nm or less, mesopore having a size from 2 to 5 nm, and a macropore having a size of 50 nm or more (interpreted as encompassing an aperture of 1-100 microns, claim 6) (col 8, lines 61-65). Fuji et al. teach that the first electrode layer and the second electrode layer each can be either an anode or a cathode depending on the pixel structure (interpreting an anode electrode as a plate electrode, claim 1) (col 33, lines13-15). Fuji et al. teach that a pixel as shown in Figure 17C shows that a gate electrode of the TFT 703 is connected to a power source line 715 (interpreted as being connected to a source, claim 1) (col 42, liens 45-47). Fuji et al. teach that the thin film integrated circuit and the antenna are sandwiched and held between a covering material 9301 and a covering material 9302 (interpreted as an orthographic projection, claim 1) (col 50, lines 21-24). Fuji et al. teach that a circuit substrate 2612 is connected to the TFT substrate 2600 and a driving circuit 2608 by a flexible wiring substrate 2609, and a control circuit, a power supply circuit and the like are incorporated in the circuit substrate 2612 (interpreting the circuit substrate, the driving circuit, the flexible wiring substrate and/or control circuit as an orthographic projection) (col 45, lines 62-66). Fuji et al. teach a liquid crystal display module as shown in Figure 15 that shows a light transmissive liquid crystal display module in which a red light source, a green light source, and a blue light source are provided as a light source (interpreted as different patterns displayed; light transmissive; wavelength emitted or reflected are different; and fluid is changeable between the first state and second state, claim 1) (col 46, lines 55-60). 
Fuji et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed April 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fuji does not disclose Limitation A (instant claim 1, lines 18-31), especially the positional relationship between the first area and the second area and the plurality of subportions of the first fluid layer of amended claim 1 (Applicant Remarks, pg. 11, entire page; pg. 12, entire page; and pg. 13, first partial paragraph; and first full paragraph).
Regarding (a), it is noted that the limitations of instant claim 1 are very broadly recited. The Examiner notes that:
MPEP 2114(II) indicates that "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

MPEP 2112.01(I) indicates that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  

MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Applicants’ assertion that Sato does not disclose Limitation A (instant claim 1, lines 18-31), especially the positional relationship between the first area and the second area and the plurality of subportions of the first fluid layer of amended claim 1, is not found persuasive. As an initial matter, it is noted that instant claim 1 is directed to a device, and the claims are not directed to a method of using the device (e.g., a first state with no electric field, and a second state with an electric field formed between the electrode and the second fluid layer). Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Thus, Applicant’s description of the inventive concept of the present application is not reflected in the limitations as recited in instant claim 1. Instant claim 1 does not recite location of the components of the chip relative one to the other as illustrated in Figures 2 and 3 including: PCR amplification, dNTPs, concentrated regions, paired DNA bases, dielectric layer, first fluid layer, second fluid layer, subportions, splitting, display panel, applying a potential, inducing a Nernst potential, release of hydrogen ions, signal transmission, orthographic projections, a pattern of the second fluid layer, a laser light source, determining the type of base on the DNA chain, etc. Fuji et al. teach:
(i)	a display device including a light emitting display device including a thin film transistor (TFT) connected to a light emitting element in which an organic substance producing electroluminescence (EL), or a layer including a mixture of an organic substance and an inorganic substance is interposed between electrodes, or a liquid crystal display device in which a liquid crystal element having a liquid crystal material is used as a display element (interpreted as a display panel having a first area and a second area; interpreting the layer of organic substance as a first fluid layer; and a layer of an inorganic substance as a second fluid layer that emit or reflect different wavelengths; comprises a transistor; and control electrodes);
(ii)	a composition containing a liquid conductive material is discharged from droplet discharging devices 118a, 118b, 118c and 118d over the buffer layers, wherein a particle shaped conductive material is used to fill the pores in the buffer layers 111 and 112 (including at least one pore), and is solidified in the pore by drying, baking steps to form source or drain electrode layers 113, 114, 115 and 116 (Figures 6A to 6C) (interpreting a liquid conductive material and buffer layers as a first and second fluid layer; second fluid layer is transparent and electrically conductive; wavelength emitted or reflected is different; adjacent to the electrode; source and drain transistor; and pores as openings); and
(iii)	a region that is overlapped with the vicinity of a channel region of the semi-conductor layer and the gate electrode layer can be formed to be a low concentration impurity region, whereas the outer region of the region can be formed to be a high concentration impurity region (interpreted as first area and a second area; and first substrate overlaps an orthographic projection).
Thus, Fuji et al. teach all of the structural limitations of the claims and, thus, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 4, 6, 7 and 12 is maintained under 35 U.S.C. 103 as being unpatentable over unpatentable over Fuji et al. (US Patent No. 7582904, issued September 1, 2009) in view of Song et al. (US Patent 6570638, issued May 27, 2003).
Regarding claims 1, 4, 6, 7 and 12, Fuji et al. teach that the purposed of the invention is to provide a semiconductor device or a display device that can be manufactured by improving the efficiency of a material as well as simplifying the manufacturing process; and forming a pattern of wirings constituting the semiconductor device or the display device (interpreted as a display panel), in a desired shape and with good adhesiveness, such that the adhesiveness between first and second conductive layers (interpreted as a first substrate and a second substrate arranged oppositely) is increased by forming a conductive buffer layer (interpreted as a first fluid) including at least one pore between them (interpreted as an opening defining layer), wherein the second conductive layer (interpreted as a second fluid) is formed by filling the pores of the buffer layer with a particle shaped conductive material which is solidified by baking, wherein the conductive layer solidified in the pores functions as a wedge (interpreting the fluids as having different colors), and the second conductive layer is formed over the first conductive layer with good adhesiveness and stability (interpreted as an opening defining layer comprising openings in a one-to-one manner; a pore; display units; interpreting the first buffer/conductive layer as a first fluid; second buffer/conductive layer as a second fluid arranged between the substrates; having different wavelengths emitted or reflected; and encompassing that the first fluid has a different color from the second fluid, claims 1 and 6) (Abstract). Fuji et al. teach a display device including a light emitting display device including a thin film transistor (TFT) connected to a light emitting element in which an organic substance producing electroluminescence (EL), or a layer including a mixture of an organic substance and an inorganic substance is interposed between electrodes, or a liquid crystal display device in which a liquid crystal element having a liquid crystal material is used as a display element (interpreted as a display panel; interpreting the layer of organic substance as a first fluid layer; and a layer of an inorganic substance as a second fluid layer that emit or reflect different wavelengths; comprises a transistor; and control electrodes, claim 1) (col 1, lines 66-67; and col 3, lines 1-9). Fuji et al. teach that the manufacturing of the semiconductor device is formed by a method in which the components can be selectively formed in a desired shape; and that in Figures 1A-1C, and Figures 2A-2D, a component, also referred to as a pattern, means a conductive layer such as wiring layer, a gate electrode layer, a source electrode layer, a semiconductor layer, a mask layer, an insulating layer, and the like constituting a thin film transistor or display device, wherein all component elements formed in a predetermined shape are included (interpreted as openings connected/corresponding to electrodes of a transistor; ion-sensitive film connected with a gate of the transistor; comprising a dielectric layer; and transistor and electrode are on the first substrate, claims 1 and 4) (col 6, lines 44-46 and 50-60). Fuji et al. teach a composition containing a conductive material formed  by droplet discharge method, wherein the composition containing the conductive material is attached to a formation region by discharging, the composition is formed including a solvent and a conductive particle to have fluid (interpreted as a second fluid layer) (col 7, lines 58-65). Fuji et al. teach in Figures 1A-1C, a first conductive layer 51 and a buffer layer 52 (interpreted as a first fluid layer) are formed over a substrate 50, wherein Fig. 1A illustrates that buffer layer 52 includes various types of pores and is conductive; and that composition 53 containing a liquid conductive material (interpreted as a second fluid comprising an ion-sensitive material) is discharged and attached to the buffer layer 52; and a second conductive layer 54 is formed by drying and baking (Fig. 1B) (interpreted as an ion-sensitive film at least partially arranged in the openings; and connected with a control electrode; interpreting the first conductive layer as the second fluid layer; and the buffer layer as the first fluid layer, each emitting or reflecting a different wavelength, claim 1) (col 9, lines 14-23; and Figure 1). Fuji et al. teach that the conductive material can be fine particles, dispersed nanoparticles of a metal such as Ag, Au, Cu, Ni, Pt, Pd, etc., and materials such as indium tin oxide (ITO), ITSO, organic indium, zinc oxide, titanium nitride and the like, which is used for a transparent conductive film (interpreted as an ion-sensitive film; and a second fluid layer that is light-transmissive, claim 1) (col 10, lines 5-12). Fuji et al. teach that when the surface of each particle is covered with a coating agent, the nanoparticles do not aggregate in the solvent and are uniformly dispersed in the solvent at room temperature, and behave similarly to liquid, such that it is a preferable to use a coating agent (interpreted as a first fluid layer spread on the surface, claim 1) (col 11, lines 3-7). Fuji et al. teach substrate 100, a glass substrate, a quartz substrate, a metal substrate, or a heat-resistant substrate can be used (interpreted as a first substrate), and an insulating layer can be formed on the substrate 100 (interpreted as a second substrate), wherein the insulating layer is formed of an oxide material containing silicon or a nitride material (interpreted as a dielectric layer, and encompassing Si3N4) and applied so as to have a single layer or a stacked layer (interpreted as a first substrate; second substrate; dielectric layer, and encompassing Si3N4, claims 1 and 12) (col 15, lines 24-35). Fuji et al. teach a composition containing a liquid conductive material is discharged from droplet discharging devices 118a, 118b, 118c and 118d over the buffer layers, wherein a particle shaped conductive material is used to fill the pores in the buffer layers 111 and 112 (including at least one pore), and is solidified in the pore by drying, baking steps to form source or drain electrode layers 113, 114, 115 and 116 (Figures 6A to 6C) (interpreting a liquid conductive material and buffer layers as a first and second fluid layer; second fluid layer is transparent and electrically conductive; adjacent to the electrode; source and drain transistor; and pores as openings, claim 1) (col 20, lines 56-67). Fuji et al. teach steps wherein a TFT substrate for a display panel in which a bottom gate type TFT and the first electrode layer are connected over the substrate 100, is completed (display units comprise a transistor, and an electrode and arranged on the first substrate); the insulating layer 121 is selectively formed, such that it is formed to have an open portion, is formed over the first electrode layer 117, is formed over the entire surface, and/or is processed by etching utilizing a mask, such that insulating layer 121 can be formed into a desired shape; that insulating layer 121 can be made from silicon oxide, silicon nitride, aluminum oxynitride, aluminum oxide, acrylic acid, methacrylic acid, siloxane, polyimide, etc.; and that to increase the coverage of the electroluminescent layer 122 and a second electrode layer 123 are formed thereover (interpreted as display units comprise a transistor; an electrode and arranged on the first substrate; an ion-sensitive film that is connected with a gate of a transistor; Si3N4; also interpreting the second electrode layer or the EL layer as a second substrate; EL layer as ion-sensitive film partially in openings; and patterning encompassing arranging the dielectric layer away from second fluid layer, claims 1, 4, 7 and 12) (col 23, lines 8-36). Fuji et al. teach an insulating layer 263 functioning as an alignment film (interpreted as an orthographic projection); a coloring layer 264 functioning as a color filter (interpreted as a second fluid having a different wavelength); and the counter substrate 266 providing with a polarizing plate 267 attached to the substrate 200 (interpreted as an orthographic projection) having a TFT with a spacer 281 therebetween (interpreted as a thin film; and transistor); as well as, a region that is overlapped with the vicinity of a channel region of the semi-conductor layer and the gate electrode layer can be formed to be a low concentration impurity region, whereas the outer region of the region can be formed to be a high concentration impurity region (interpreted as first area and a second area; and first substrate overlaps an orthographic projection, claim 1) (col 25, lines 55-67). Fuji et al. teach in Figures 12B, 13A and 13B the manufacture of a liquid crystal display device comprising an insulating layer 263 functioning as an alignment film, a coloring layer 264 functioning as a color filter, a conductive layer 265 functioning as a counter electrode, and the counter substrate 266 provided with a polarizing plate 267 are attached to the substrate 200 having a TFT with a spacer 281 therebetween, and by providing the space with a liquid crystal layer 262 (col 28, lines 55-63; and Figures 12 and 13). Fuji et al. teach that the size of the pore is different depending on the substance, wherein the pore is a micropore having a size of 2 nm or less, mesopore having a size from 2 to 5 nm, and a macropore having a size of 50 nm or more (interpreted as encompassing an aperture of 1-100 microns, claim 6) (col 8, lines 61-65). Fuji et al. teach that the first electrode layer and the second electrode layer each can be either an anode or a cathode depending on the pixel structure (interpreting an anode electrode as a plate electrode, claim 1) (col 33, lines13-15). Fuji et al. teach that a pixel as shown in Figure 17C shows that a gate electrode of the TFT 703 is connected to a power source line 715 (interpreted as being connected to a source, claim 1) (col 42, liens 45-47). Fuji et al. teach that the thin film integrated circuit and the antenna are sandwiched and held between a covering material 9301 and a covering material 9302 (interpreted as an orthographic projection, claim 1) (col 50, lines 21-24). Fuji et al. teach that a circuit substrate 2612 is connected to the TFT substrate 2600 and a driving circuit 2608 by a flexible wiring substrate 2609, and a control circuit, a power supply circuit and the like are incorporated in the circuit substrate 2612 (interpreting the circuit substrate, the driving circuit, the flexible wiring substrate and/or control circuit as an orthographic projection) (col 45, lines 62-66). Fuji et al. teach a liquid crystal display module as shown in Figure 15 that shows a light transmissive liquid crystal display module in which a red light source, a green light source, and a blue light source are provided as a light source (interpreted as different patterns displayed; light transmissive; wavelength emitted or reflected are different; and fluid is changeable between the first state and second state, claim 1) (col 46, lines 55-60). 
Fuji et al. do not specifically exemplify a pore size of 1-100 microns (instant claim 6).
Regarding claim 6 (in part), Song et al. teach a thin film transistor panel comprising an insulation panel; gate wiring formed on the insulation panel; data wiring insulated from and intersecting the gate wiring; a switching element connected to the gate wiring and the data wiring; and a pixel electrode connected to the switching element to receive signals from the data wiring, the pixel electrode having a pattern, wherein the opening patterns of the pixel electrode includes a plurality of openings, each opening making a predetermined angle with an adjacent opening; and a liquid crystal display comprising a thin film transistor panel as described supra; an opposing panel provided at a predetermined distance from the TFT panel; a color filter formed on the opposing panel; a black matrix panel formed on the opposing panel; a common electrode formed over the color filter and the black matrix; liquid crystal material injected between the TFT panel and the opposing panel; and first and second polarizing films provided on the TFT and the opposing panel (Abstract). Song et al. teach that an increasingly common method of aligning the liquid crystal molecules vertically to the two substrates and forming an aperture pattern in the pixel electrodes and the common electrodes on the second substrate and the first substrate generate a fringe field, however, this configuration complicates the manufacture of the LCD; and because the adhesion between the ITO, which is deposited on the color filter layer is not strong, the photolithography process cannot be performed precisely on the common electrodes (col 1, lines 27-46). Song et al. teach that the object of the invention is to provide a simple method of manufacturing a wide viewing angle liquid crystal display and a TFT panel applied thereto (col 1, lines 59-63). Song et al. teach that the width of the openings is between 3 and 20 microns (interpreted as an aperture of 1-100 microns, claim 6) (col 2, lines 49-53). Song et al. teach a passivation layer 80 having a contact hole 81 formed on the data wiring, and a pixel electrode 70 having opening portions 71 is formed on the passivation layer; and the gate wiring includes gate lines 22 and a gate electrode 26 (interpreting the pixel electrodes and gate electrodes as plate electrodes, claim 1) (col 3, lines 62-64; and col 4, lines 10-14).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of simplifying the manufacture of a liquid crystal display comprising a TFT panel as exemplified by Song et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify or combine the techniques for manufacturing a TFT, electronic circuit and/or display device including increasing the adhesiveness between the conductive layers comprising openings as disclosed by Fuji et al. to include the plurality of openings, aperture patterns and/or width of aperture openings as taught by Song et al. with a reasonable expectation of success in creating light emitting display device by stacking various thin films on a substrate; and/or in simplifying the manufacture a TFT, an electronic circuit using the FTF, and/or a display device formed using the TTF including over a large substrate.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed April 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fuji in view of Song do not disclose Limitation A (instant claim 1, lines 18-31), especially the positional relationship between the first area and the second area and the plurality of subportions of the first fluid layer of amended claim 1 (Applicant Remarks, pg. 11, entire page; pg. 12, entire page; and pg. 13, first partial paragraph; and first full paragraph).
Regarding (a) please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the claims are directed to a composition of matter (e.g., a gene sequencing chip), and not to the method of using a gene sequencing chip. Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ assertion that the combined references of Fuji and Song do not disclose Limitation A (instant claim 1, lines 18-31), especially the positional relationship between the first area and the second area and the plurality of subportions of the first fluid layer of amended claim 1, is not found persuasive. Please see the discussion supra for the teachings of Fuji et al.
Additionally, Song et al. teach: 
(i)	a thin film transistor panel comprising an insulation panel; gate wiring formed on the insulation panel; data wiring insulated from and intersecting the gate wiring; a switching element connected to the gate wiring and the data wiring; and a pixel electrode connected to the switching element to receive signals from the data wiring, the pixel electrode having a pattern, wherein the opening patterns of the pixel electrode includes a plurality of openings, each opening making a predetermined angle with an adjacent opening; and a liquid crystal display comprising a thin film transistor panel as described supra; an opposing panel provided at a predetermined distance from the TFT panel; a color filter formed on the opposing panel; a black matrix panel formed on the opposing panel; a common electrode formed over the color filter and the black matrix; liquid crystal material injected between the TFT panel and the opposing panel; and first and second polarizing films provided on the TFT and the opposing panel (interpreted as a display panel; a first substrate and second substrate; a plurality of display units; openings; wavelength emitted or reflected is different; first area and second area; first area and second area; and display different patterns); 
(ii)	pixel electrodes 70 having opening portions 71, and gate electrodes 26 (interpreted as plate electrodes); and 
(iii)	aligning the liquid crystal molecules vertically to the two substrates and forming an aperture pattern in the pixel electrodes and the common electrodes on the second substrate and the first substrate generate a fringe field. 
Thus, combined references of Fuji et al. and Song et al. teach all of the structural limitations of the claims and, thus, the properties applicant discloses and/or claims are necessarily present.

	
New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1, 4, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US Patent No. 8755104, issued June 17, 2014) in view of Fuji et al. (US Patent No. 7985677, issued July 26, 2011).
	Regarding claims 1, 4, 6 (in part) and 7, Yao et al. teach an electrowetting display panel as shown in Figure 1 comprising (interpreted as a display panel comprising display units): (i) a first glass substrate 1 (interpreted as a first substrate); (ii) a second glass substrate 2 provided opposite to the first glass substrate (interpreted as a second substrate arranged oppositely) ; (iii) a cavity 3 provided between the first glass substrate 1 and the second glass substrate 2; (iv) a colored conductive liquid 30 filled into the cavity 3 (interpreted as an electrically conductive second fluid layer); and (v) a reflecting conductive element 4 corresponding to cavity 3 and provided on the surface of the first glass substrate 1 facing away from the second glass substrate 3, wherein the reflecting conducting element 4 is used for controlling the light transmissivity of the colored conductive liquid within the cavity 3 based on the voltage applied to the reflecting conductive element 4 and reflecting the light passing through the colored conductive liquid toward the second glass substrate 2 (interpreted as an electrowetting display panel comprising a first substrate/area and a second substrate/area, claims 1 and (col 2, lines 54-67; and Figure 1). Yao et al. teach that the cavity 3 is, for example, provided by insulating spacers 7, wherein the spacers 7 are insulating resin materials (interpreting insulating spacers as orthographic projections, claim 1) (col 3, lines 1-2). Yao et al. teach that there can be a plurality of cavities 3 and a plurality of reflecting conductive elements 4, one reflecting conductive element corresponding to one cavity (interpreted as opening defining layer; openings corresponding with the plurality of display units in a 1:1 manner and a first area and a second area, claim 1) (col 3, lines 2-7). Yao et al. teach that in the electrowetting display panel, the voltage applied to the reflecting conductive element 4 can be adjusted to be zero such that the light transmissivity of the colored conductive liquid within the cavity is zero, thus achieving a dark display; or a certain voltage can be applied to the reflecting conductive element 4 such that the light transmissivity of the colored conductive liquid within the cavity becomes a value greater than zero, thus achieving bright-state display, wherein the first glass substrate in the electrowetting display panel functions as a dielectric layer since the glass substrate itself is a dielectric material, such that the light transmissivity of the colored conductive liquid within the cavity can be controlled by the reflecting conductive element, and the light passing through the colored conductive liquid can be reflected toward the second glass substrate so as to display, wherein as compared to the dielectric layer of the existing electrowetting display panel, the first glass substrate is smoother, and its thickness more uniform to obtain a better display effect (interpreting the first glass substrate as a dielectric layer; encompassing a first state and second state, wherein the fluid layers are split into a plurality of subportions; and overlapping orthographic projections, claim 1) (col 3, lines 17-46). Yao et al. teach that as shown in Figure 2A, the colored conductive liquid 30 can be embodied as a liquid mixture of a transparent polar liquid 31 (interpreted as a second fluid layer), and a colored non-polar liquid 32 (interpreted as a first fluid layer), wherein the transparent polar liquid can be water or transparent aqueous solution such as NaCl or KCl solution; and wherein the colored non-polar liquid can be an oil material such as silicone oil, dissolved with colored pigment (preferably black) (interpreting the second fluid layer as transparent and electrically conductive; the first fluid and second fluid are arranged in a space between the first and second substrate; and that the wavelengths emitted or reflected are different, claim 1) (col 3, lines 47-57; and Figure 2A). Yao et al. teach that when a certain voltage is applied to the reflecting conductive element 4, the surface wetting characteristics of the hydrophobic layer 5 with the colored conductive liquid 30 is altered such that the hydrophobic layer can be wetted by the transparent polar liquid 31, such that the transparent polar liquid 31 can come into contact with the hydrophobic layer 5, with the colored non-polar liquid 32 pushed aside, as shown in Figure 2B and, as a result, not only the light transmissivity of the colored conductive liquid 30 is increased, but also a portion of the reflecting conductive element 4 is exposed (interpreting alterations as a first state and a second state; arranged on a side of the second fluid layer adjacent an electrode; first fluid layer and second fluid layer are split; orthographic projections do not overlap; and a first area and a second area, claim 1) (col 4, lines 6-18; and Figure 2A). Yao et al. teach in Figure 2A that the reflecting conductive element 4 can be embodied as a drain electrode 4 of a thin film transistor, wherein the thin film transistor includes, for example, a gate electrode 9, a source electrode 8, and a reflecting drain electrode 4 (interpreted as a thin film transistor comprising a substrate; electrodes; electrode connected with a drain or source of the transistor; connected to a gate of a transistor; an ion-sensitive film; and the transistor and electrode are arranged on the first substrate, claims 1, 4 and 7) (col 4, lines 45-49; and Figure 2A). Figures 1, 2A and 2B are shown below:

    PNG
    media_image1.png
    320
    964
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    563
    929
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    567
    934
    media_image3.png
    Greyscale

                        Figure 1                                    Figure 2A                                  Figure 2B
Yao et al. teach that as shown in Figure 2A, a via hole can be further formed above the source electrode 8, wherein the via hole is used for the connection with a peripheral driver circuit (interpreted as openings; and a pore, claims 1 and 6) (col 5, lines 30-32).
	Yao et al. do not specifically exemplify micropores with an aperture of 1-100 microns (claim 6, in part); and silicon nitride (claim 12).
	Regarding claims 6 (in part) and 12, Fuji et al. teach a method of manufacturing a semiconductor device and a display device having a multi-layered wiring designed complexly over a large-sized substrate as having a side of one meter or more with low cost and a high yield by simplifying the manufacturing process (col 1, lines 46-51). Fuji et al. teach that the invention can be applied to a display device which is a device having a display function such as a light emitting display device in which a thin-film transistor (TFT) is connected to a light emitting element in which a medium including an organic material or a mixture of organic and inorganic materials which emit light, called electroluminescence (EL) is interposed between electrodes, a liquid crystal display device using a liquid crystal element having a liquid crystal material as a display element, or the like (interpreted as a display device; and a TFT) (col 1, lines 61-67; and col 2, lines 1-3). Fuji et al. teach that the method comprises the steps of: (i) forming a first conductive layer; (ii) forming a first insulating layer over the first conductive layer; (iii) forming a second insulating layer having pores over the first insulating layer; (iv) forming a first opening portion reaching the first conductive layer in the first insulating layer and the second insulating layer; (v) forming a mask layer having lower wettability than the second insulating layer to a composition containing a conductive material over the second insulating layer; (vi) forming a second opening portion wider than the first opening portion in the second insulating layer; and (vii) filling or putting the composition containing a conductive material into the first and second opening portions and the pores in the second insulating layer to form a second conductive layer (interpreted as openings; and pores, claims 1 and 6) (col 2, lines 18-32). Fuji et al. teach that an insulating layer having pores (cavity, hole) in the layer or on its surface can be used for an insulating layer used as an interlayer insulating layer, wherein the pores existing in the layer or on the surface of the layer can hold a conductive material; such that the acceptable size of the pore is a size which a particle of the conductive material discharged into the insulting layer can enter (col 7, lines 16-19 and 25-27). Fuji et al. teach that it is preferable that an insulating layer has many pores since a capability of holding the conductive material and adhesiveness is increased (col 7, lines 53-55). Fuji et al. teach that the diameter of the particle of the conductive material is 0.1 micron or less, wherein the particle size to be obtained is typically about 0.01 micron to 10 microns (interpreting the micropore aperture to encompass 1-100 microns, claim 6) (col 9, lines 52-57). Fuji et al. teach that an insulating film functioning as a gate insulating layer is formed over the substrate 150 and the element isolation regions 151a, 151b and 151c, such that the conductive film functioning as a gate electrode layer is formed over the insulating film, wherein silicon oxide film or a silicon nitride film can be used as the insulating film (interpreted as an ion sensitive film made of silicon nitride, claim 12) (col 12, lines 17-22). Fuji et al. teach that after forming the insulating layer by discharging a composition by a droplet discharge method, a surface of the insulating layer can be pressed with pressure to be planarized in order to improve its planarity, such that as a pressing method, asperity can be smoothed by moving a roller-shaped object over the surface, melting the surface, or the polishing the surface (col 27, lines 14-24).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of manufacturing a semiconductor device with improved color purity of the luminescence emitted as exemplified by Fuji et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify or combine the electrowetting display panel comprising a first glass substrate and a second glass substrate opposite the first glass substrate, TFT, and conductive liquids including a colored liquid; and a transparent polar liquid as disclosed by Yao et al. to include the techniques for manufacturing a display panel comprising micropores including pressing, smoothing, melting and/or polishing the surface as disclosed by Fuji et al. with a reasonable expectation of success in creating a light emitting display device comprising surfaces of uniform thickness; as well as, improved planarity and/or smoothness, such that display differences are decreased, thereby improving the display effect.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 4, 6, 7 and 12 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639